Evans, P. J.
I specially concur in the judgment, because of the allegation of the petition that the defendant’s minor son drove the automobile as her chauffeur and with her consent on the particular occasion which resulted in the plaintiff’s injury. A mother may engage her son to be a chauffeur or servant, and I construe the allegation to expressly charge that the son was acting as the servant of the mother in driving the machine. But I dissent from the proposition, which finds recognition in the opinion, that a parent who owns an automobile provided for family pleasure and driven at will by the members thereof is liable on the doctrine of respondeat superior for the negligence of a member thereon while driving the automobile filled with his own associates, and whose entertainment is in no way' connected with the use for which the automobile was intended.